DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           HECTOR MUNIZ,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-3344

                              [October 6, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Daliah Weiss, Judge; L.T. Case No. 50-2020-CF-008408-
AXXX-MB.

  Carey Haughwout, Public Defender, and Malik T. Ramelize, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and CIKLIN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.